UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-1748



ZEUS ENTERPRISES, INCORPORATED,

                                               Plaintiff - Appellee,

          versus


ALPHIN AIRCRAFT, INCORPORATED,

                                              Defendant - Appellant,

          and


THURMAN S. ALPHIN,

                                                           Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-97-294)


Submitted:   March 27, 2001                 Decided:   April 30, 2001


Before LUTTIG, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William H. Bode, Jacquelyn Gluck, BODE & BECKMAN, L.L.P., Washing-
ton, D.C., for Appellant. Robert E. Greenberg, Thomas F. Murphy,
FRIEDLANDER, MISLER, SLOAN, KLETZKIN & OCHSMAN, P.L.L.C., Washing-
ton, D.C., for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Alphin Aircraft, Inc., appeals from the district court’s order

denying its motion for a new trial pursuant to Fed. R. Civ. P.

60(b).   Our review of the record included on appeal and the par-

ties’ briefs discloses no reversible error. Accordingly, we affirm

on the reasoning of the district court.     Zeus Enters., Inc. v.

Alphin Aircraft, Inc., No. CA-97-294 (E.D. Va. May 12,   2000).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2